Citation Nr: 1802951	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  08-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2010, the Veteran testified at a Board hearing before a retired Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  In October 2017, the Veteran was notified of his right to a new hearing before a new Veterans Law Judge.  The Veteran did not respond, thus waiving his right to a new hearing.  

This matter was last before the Board in April 2017, at which time the Board remanded the matter for a VA medical opinion.  The Board finds that there has been substantial compliance with the remand and no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran did not enter service with a preexisting back disorder, and he is entitled to the presumption of soundness. 

2. The Veteran's current low back disorders are unrelated to service, including his in-service back injuries.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  
38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the August 2017 Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Statement and/or Supplemental Statement of the Case and will not be repeated here.

Service Connection for a Low Back Disorder

The Veteran contends that he is entitled to service connection for his current diagnoses of spondylosis of the lower thoracic spine and spondylosis and degenerative disc disease in the lumbar spine.  Initially, he contended that he injured his back in boot camp, subsequently reinjured his back playing football, and has experienced intermittent pain since then.  More recently, he has contended that he entered the military with a preexisting back disorder which was aggravated in service. 

A veteran is presumed to have been sound upon entry into service when no preexisting condition is noted at entry.  See 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1096.  If this burden is met, then the veteran is not entitled to service-connected benefits.  See id.  If the government fails to rebut the presumption of soundness under section 1111, however, the veteran's claim is one for service connection.  See id.  

Here, the Board finds that a back condition was not noted at entry into service.  The Board acknowledges that the examination shows a back injury had occurred one month prior and the Veteran's physical profile was changed.  It was explicitly noted, however, that his back examination was negative, and he was ultimately assigned a normal physical profile.  Importantly, a stamp on his examination report states: "Registrant is determined acceptable; however, he claims ailments not verified by the medical officer and has been advised to present documented evidence to substantiate claims to his Selective Service local board prior to his induction."  In other words, while the Veteran may have injured his back prior to service, there was no evidence that he entered service with a chronic back condition.  Even his representative concedes this point in the February 2017 written argument to the Board, wherein he stated it was not factually shown that the Veteran had a pre-existing  back condition as opposed to an injury.  For all these reasons, the Veteran is entitled to the presumption of soundness.

Furthermore, the Board finds that the presumption of soundness has not been rebutted by clear and unmistakable evidence.  In August 2014, VA obtained a medical opinion regarding whether the Veteran's current back disorder clearly and unmistakably preexisted service.  While the Board determined the August 2014 medical opinion was inadequate because the examiner did not address whether the disorder preexisted service, the examiner actually stated that "[if] anything preexisted prior to military service [it was the] 6 lumbar vertebrae that was found on x-ray in the military service."  He further noted that "this was not his problem."  He concluded that other evidence indicating his current back disorders did not preexist service because the January 1967 x-rays did not show spondylosis or degenerative disc disease.  

Another medical opinion was sought in May 2016.  The examiner opined that the Veteran's medical records reported he had a preexisting back condition but was able to pass his physical.  It was unclear on what evidence the examiner relied to support this opinion and the Board remanded the matter for another medical opinion, which was obtained in April 2017.  The examiner indicated that the claimed condition clearly and unmistakably existed prior to service, but his rationale stated that "[r]eview of the STR shows the [V]eteran sustained a back injury prior to enlistment."  While this is true, it does not clearly and unmistakably establish, however, that the previous back injury produced a back disability that existed at entrance into service.  Instead, the Board finds that the contemporaneous entrance examination is more probative in this regard.  

The Board considered the Veteran's testimony that he had a preexisting back disorder.  As a lay person without medical training or experience, however, his contention that he had a preexisting disorder is not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (holding that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability pre-existed service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  

The Board further notes that the Veteran did not argue that his back disorder preexisted service until the Board remanded the matter in May 2011 for a medical opinion to address the entrance examination report.  During the May 2010 hearing, the Veteran only argued that his back injury began in service.  At one point, the Veterans Law Judge asked "[it's] your contention that you basically injured your back while on basic training is that correct?" to which the Veteran replied "Yes, yes."  He also reported injuring his back about two weeks into basic training during his June 2007 VA examination.  Finally, on his February 2007 claim for compensation, he reported that his low back condition began in February 1967.  

In consideration of his layman status and inconsistencies in his contentions throughout his appeal, the Board afforded his contentions as to the history of his symptomatology no probative value.  The Board additionally finds that the entrance examination and August 2014 medical opinion are more probative than the May 2016 and April 2017 VA medical opinions, and the presumption of soundness is not rebutted.  The Board will thus consider the claim as one for direct service connection.  See Wagner, 370 F.3d at 1096.

The Board finds that the Veteran is not entitled to service connection for his current spondylosis and degenerative disc disease because these disorders are not related to service, including any in-service back injuries.  

Service treatment records show that the Veteran first complained of back pain two weeks after entry into service after making his bed.  The record noted he injured his back previously and diagnosed a lumbosacral strain.  An x-ray was conducted, which revealed curvature in the lumbar spine to the left.  There was no evidence of fracture, dislocation, or bone destruction, and the vertebral bodies were otherwise normally aligned and the interspaces were of normal width.  The Veteran also reported that he was feeling better on follow-up approximately 9 days later. 

In March 1967, he presented with a muscle strain in the lumbar region and was prescribed heat and ointment treatment.  In June and September 1967, he complained again of low back pain.  The straight leg raising test and x-rays were negative, however. 

In July 1968, he presented to sick call with complaints of back pain due to heavy lifting and pitching in baseball games.  The impression was mild scoliosis due to mild spine curvature.  In September 1968, the Veteran was treated for a contusion to the left thorax incurred during a football game.  At separation, his back examination was normal and he denied having recurrent back pain.   In sum, the Veteran's treatment records show that he was treated for isolated incidents of back pain that resolved by separation service by his own account denying recurrent back pain.  He only sought treatment for back pain once during July 1968, and was in good enough physical condition to play numerous sports, including football, during service.  

During the Board hearing in May 2010, the Veteran contended that he experienced intermittent back pain and right leg numbness after service and sought treatment from private chiropractors a few times a year following separation.  He testified that he attempted to obtain these records but they were destroyed.  He established care at VA in May 2005, at which time he complained of chronic low back pain.  

He was afforded several VA examinations throughout the period on appeal, the medical opinions for which conclude his current back disorders are unrelated to service.  In June 2007, based on the Veteran's statements regarding his in-service injuries and review of the claims file, the examiner opined that the degenerative disc disease was not related to lumbar strains in service because those conditions typically resolve without residual.  

In June 2011, diagnostic testing revealed advancing spondylosis of the lower thoracic spine and stable spondylosis and degenerative disc disease in the lumbar spine.  After examination and review of the claims file and the Veteran's contentions, the examiner opined that the Veteran's back disorders were less likely than not related to his in-service back issues.  He noted that the Veteran's in-service issues were lumbosacral strain patterns in nature and were treated conservatively.  He also noted that current x-rays do not show mild scoliosis and it is as likely as not that the mild curvature revealed by x-rays in service was caused by muscle spasms in the lumbar spine.  He further opined that the Veteran was injured playing football, which implies that he was in adequate physical condition.  Finally, the examiner stated that there was no mention of back problems at separation and the service treatment records did not reference disc pathology or degenerative changes.  He thus concluded that the in-service injuries were most likely resolved, self-limited conditions.  In August 2014, the examiner affirmed his previous conclusion, relying on the lack of disc pathology findings in the treatment reports and x-rays, the Veteran's ability to play football at the end of service, and the lack of documentation showing ongoing back pain at separation from service and after service.   This is not a situation where there is an absence of medical evidence at separation, but one where the Veteran took the time to complete his medical history report and affirmatively denied recurrent back pain. 

In May 2016, an addendum VA medical opinion was sought.  While the opinion was sought to assess whether the Veteran had a preexisting back disorder, the examiner's medical opinion is probative as to whether his current back disorder is related to service.  The examiner found that the Veteran "had a few self-limited episodes of back pain" in service which resolved by separation.  He also noted that there was no medical documentation to show continuous back pain after service.  He concluded that his back disorders were more likely due to age, occupation, and other intervening events unrelated to service due to the lack of issues at separation and after service. 

The Board finds that all of the VA medical opinions, in their totality, are adequate and probative because they rely on the Veteran's statements, an accurate factual history, and include rationales supported by the facts, scientific literature, and medical training.  The Board notes that the June 2007, June 2011, and August 2014 medical opinions were the subject of previous Board remands.  The June 2007, June 2011, and August 2014 opinions, however, were only considered inadequate to the extent they did not address whether the Veteran had a preexisting back disorder, which is irrelevant at this point of the analysis.  

In sum, the Board finds that the preponderance of the evidence weighs against service connection.  The Board finds the service treatment records and VA medical opinions particularly probative that the in-service injuries resolved by separation from service and would not produce the Veteran's current back disorders.

In support of his claim, the Veteran submitted a private medical opinion, dated October 2014.  The physician wrote that the Veteran presented to her clinic in September 2014 for an examination due to a lumbar strain that had reportedly been chronic since October 1966 and was aggravated during service.  After a physical examination and review of the Veteran's medical records, the physician opined that his current back condition is as likely as not related to his service in the military.  She noted that degenerative back disease and a lumbar lateral curvature was confirmed by x-ray and theorized that his in-service injuries aggravated any preexisting low back condition and caused damage of their own, which led to the Veteran's current back disorders. 

The Board weighed the probative value of the conflicting medical opinions and found the multiple negative VA medical opinions outweighed the sole private medical opinion.  First, the private opinion regards a preexisting back disorder, which the Board found did not exist.  Second, the private opinion did not address key facts, such as the acute nature of the Veteran's in-service injuries, negative in-service x-ray for any disc pathology or degenerative disease, and negative separation examination, when providing her opinion.  Importantly, the VA medical opinions did address these key facts, which led to negative nexus opinions.  

The Board considered the Veteran's contentions that he sought treatment for back issues following service but was unable to obtain the medical records because they were destroyed.  It is clear from the nature of the complaints in the service treatment records, the conservative treatment, the negative x-rays for disc or degenerative pathology, and the VA medical opinions, however, that his in-service back issues were isolated, acute incidents which resolved and would not produce his current back disorders. 

Finally, the Board considered the Veteran's May 2010 testimony that he did not disclose any physical issues at separation so he could separate from service quickly.  In a December 2014 statement, however, his representative stated that the signatures on his DD 214 and separation examination are different, "which supports the claim that the [Veteran] didn't sign his exit exam and would never have signed any thing saying his back was ok."  These arguments are inconsistent and the Board did not accord either of them probative value.  Regardless, the Veteran's separation examination was negative for back abnormalities.  Furthermore, the Veteran did not submit other competent evidence that supports his claim that his separation examination was forged. 

The Board thus finds that the preponderance of the evidence weighs against service connection and the claim is denied.  


ORDER

Service connection for a low back disorder is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


